DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 7-10, 13-16, 20 are rejected in the Instant Application.

Allowable Subject Matter
Claims 4, 5, 6, 11, 12, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/CN2019/100497 filed 08/14/19 which claims priority to Chinese Patent Application No. 201810924641.4 filed 8/14/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/19/21, 10/19/21, 6/23/22 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-16, 20  rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US20210100047A1) hereinafter Chiba in view of Duncan et al. (US20110228776A1) hereinafter Duncan.

Regarding claim 1. Chiba teaches a method implemented by a session management network element (¶0007 see  optimization of session management for the mobile communication service between a terminal apparatus and a network apparatus), wherein the method comprises:
 receiving, from a mobility management network element, a first message requesting to establish a user group session for a first terminal, wherein the first message comprises a first identifier of the first terminal and a second identifier of a user group (¶0042 the apparatuses in the access network, and/or apparatuses in the core network_A 90) may manage the PDU session by making one or more pieces of identification information correspond to the PDU session. These pieces of identification information may include at least one of the Access Point Name (APN), the Traffic Flow Template (TFT), the session type, the application identification information, the PDN_A 5 identification information, the Network Slice Instance (NSI) identification information, and the access network identification information, or may further includes other kinds of information. In addition, in a case where multiple PDU sessions are established, the pieces of identification information made to correspond to the PDU sessions may have identical contents to each other or may have different contents from each other); 
generating, based on the second identifier, a policy for the first terminal (¶0181 see which of the accesses is to be used for the transmission and/or reception of each flow may be determined based on the routing rule. Note that the routing rule may be determined based on an operator policy and/or a UE policy); and 
sending, to a user plane network element, a second message comprising the policy to establish a first session for the first terminal (¶0296 see  eNB_A 45 receives the PDU session establishment accept message, and transmits, to UE_A 10, an RRC message (which may be, for example, an RRC Connection Reconfiguration message, an RRC Connection Setup message, an RRC Direct Transfer message, or the like), and/or a PDU session establishment accept message (S2216). Note that the PDU session establishment accept message may be transmitted and/or received by being incorporated in an RRC message).  
Chiba teaches policies for delivering content however does not explicitly teach routing forwarding policy 
Duncan however in the same field of computer networking teaches routing forwarding policy (¶0032 see Realms may require detailed per-flow forwarding policy. In realms which are smaller in scale it is both possible and attractive not to give edge forwarders pre-loaded complete forwarding information for all the situations they may be required to deal with, and instead to have them ask for that information as needed and cache it. Rather than drop packets while they are retrieving this information, edge forwarders may forward them to the default forwarder. The default forwarder is more sophisticated than a core forwarder, in that it must take policy information into account when deciding how to forward)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the policies of Chiba and the teachings of routing forwarding policy of Duncan to combine the teachings such that Chiba utilizes the forwarding policy as taught by Duncan. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allow for the usage of the default forwarder to take into account policy information when forwarding data.

Regarding claim 2. The already combined references teach the method of claim 1, wherein the first message is a protocol data unit (PDU) session establishment request message (Chiba ¶0039 see PDU session is a connectivity to be established between the UE_A 10 and the PDN_A 5 for the purpose of providing a PDU connection service which includes the transmission and/or reception of user data between the UE_A 10 and the PDN_A 5).  

Regarding claim 3. The already combined references teach the method of claim 1, wherein generating the routing forwarding policy comprises: 
obtaining, based on the second identifier, a second session corresponding to a second terminal, wherein the second terminal is a group member of the user group; and generating the routing forwarding policy indicating sending, to the second terminal using the second session, data of the first terminal received from the first session (Chiba: ¶0170 see the group of data units formed by separating a single data flow into paths or PDU sessions may continue to be managed as a single data flow. In this case, each data unit in the single data flow may be transmitted and/or received by use of either a path/PDU session through a first access or a path/PDU session through a second access. ¶0041 The PDU session which is to be established between the UE_A 10 and the PGW_A 30 via the apparatus(es) in the access network and the SGW_A 35 is defined as a first PDU session, whereas the PDU session which is to be established between the UE_A 10 and the SCEF_A 46 via the apparatus(es) in the access network and the MME_A 40 is defined as a second PDU session ¶0012 Access Traffic Splitting function using a first PDU session and a second PDU session, wherein the first information is information indicating that start of the Access Traffic Splitting function using multiple PDU sessions is permitted).  


Regarding claim 7. The already combined references teach the method according of claim 1, wherein the first message further comprises user group verification information of the first terminal (Chiba ¶0090 SGW F-TEID may be identification information for user data or may be identification information for control information), and wherein the method further comprises: 
sending, by the session management network element, the user group verification information of the first terminal to a user group management network element (Chiba ¶0064 see HSS_A 50 is connected to the MME_A 40, the AAA_A 55, and the SCEF_A 46, and is a managing node configured to manage subscriber information. The subscriber information of the HSS_A 50 is referred to during MME_A 40 access control Fig 17, 18, 19, 20); and 
receiving, from the user group management network element, indication information indicating that the first terminal is an authorized user of the user group (Chiba ¶0095 see Access Restriction is registration information for access restriction. An eNB Address is an IP address of the eNB_A 45. An MMEUE S1AP ID is information to identify the UE_A 10 in the MME_A 40. An eNB UE S1AP ID is identification information to identify the UE_A 10 in the eNB_A 45 Fig 17, 18, 19, 20).  

Regarding claim 8. Chiba teaches a system comprising:
 a session management network element is configured to (¶0007 see  optimization of session management for the mobile communication service between a terminal apparatus and a network apparatus): 
receive, from a mobility management network element, a first message requesting to establish a user group session for a first terminal, wherein the first message comprises a first identifier of the first terminal and a second identifier of a user group (¶0042 the apparatuses in the access network, and/or apparatuses in the core network_A 90) may manage the PDU session by making one or more pieces of identification information correspond to the PDU session. These pieces of identification information may include at least one of the Access Point Name (APN), the Traffic Flow Template (TFT), the session type, the application identification information, the PDN_A 5 identification information, the Network Slice Instance (NSI) identification information, and the access network identification information, or may further includes other kinds of information. In addition, in a case where multiple PDU sessions are established, the pieces of identification information made to correspond to the PDU sessions may have identical contents to each other or may have different contents from each other); 
generate, based on the second identifier, a policy for the first terminal (¶0181 see which of the accesses is to be used for the transmission and/or reception of each flow may be determined based on the routing rule. Note that the routing rule may be determined based on an operator policy and/or a UE policy); and 
send a second message comprising the policy to a user plane network element (¶0296 see  eNB_A 45 receives the PDU session establishment accept message, and transmits, to UE_A 10, an RRC message (which may be, for example, an RRC Connection Reconfiguration message, an RRC Connection Setup message, an RRC Direct Transfer message, or the like), and/or a PDU session establishment accept message (S2216). Note that the PDU session establishment accept message may be transmitted and/or received by being incorporated in an RRC message); 
the user plane network element configured to: 
receive the second message from the session management network element; establish, based on the second message, a first session for the first terminal; and forward, based on the policy, a user plane packet of a second terminal belonging to the user group (¶0170 see the group of data units formed by separating a single data flow into paths or PDU sessions may continue to be managed as a single data flow. In this case, each data unit in the single data flow may be transmitted and/or received by use of either a path/PDU session through a first access or a path/PDU session through a second access. ¶0041 The PDU session which is to be established between the UE_A 10 and the PGW_A 30 via the apparatus(es) in the access network and the SGW_A 35 is defined as a first PDU session, whereas the PDU session which is to be established between the UE_A 10 and the SCEF_A 46 via the apparatus(es) in the access network and the MME_A 40 is defined as a second PDU session ¶0012 Access Traffic Splitting function using a first PDU session and a second PDU session, wherein the first information is information indicating that start of the Access Traffic Splitting function using multiple PDU sessions is permitted).  
Chiba teaches policies for delivering content however does not explicitly teach routing forwarding policy 
Duncan however in the same field of computer networking teaches routing forwarding policy (¶0032 see Realms may require detailed per-flow forwarding policy. In realms which are smaller in scale it is both possible and attractive not to give edge forwarders pre-loaded complete forwarding information for all the situations they may be required to deal with, and instead to have them ask for that information as needed and cache it. Rather than drop packets while they are retrieving this information, edge forwarders may forward them to the default forwarder. The default forwarder is more sophisticated than a core forwarder, in that it must take policy information into account when deciding how to forward)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the policies of Chiba and the teachings of routing forwarding policy of Duncan to combine the teachings such that Chiba utilizes the forwarding policy as taught by Duncan. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allow for the usage of the default forwarder to take into account policy information when forwarding data.

Regarding claim 9. The system of claim 8, wherein the first message is a protocol data unit (PDU) session establishment request message  (Chiba ¶0039 see PDU session is a connectivity to be established between the UE_A 10 and the PDN_A 5 for the purpose of providing a PDU connection service which includes the transmission and/or reception of user data between the UE_A 10 and the PDN_A 5).    

Regarding claim 10. The already combined references teach the system of claim 8, wherein the session management network element is further configured to obtain, based on the second identifier, a second session corresponding to the second terminal, and wherein the routing forwarding policy indicates sending, to the second terminal using the second session, data that of the first terminal is received from the first session (Chiba: ¶0170 see the group of data units formed by separating a single data flow into paths or PDU sessions may continue to be managed as a single data flow. In this case, each data unit in the single data flow may be transmitted and/or received by use of either a path/PDU session through a first access or a path/PDU session through a second access. ¶0041 The PDU session which is to be established between the UE_A 10 and the PGW_A 30 via the apparatus(es) in the access network and the SGW_A 35 is defined as a first PDU session, whereas the PDU session which is to be established between the UE_A 10 and the SCEF_A 46 via the apparatus(es) in the access network and the MME_A 40 is defined as a second PDU session ¶0012 Access Traffic Splitting function using a first PDU session and a second PDU session, wherein the first information is information indicating that start of the Access Traffic Splitting function using multiple PDU sessions is permitted).  


Regarding claim 13. The system of claim 8, wherein the first message further comprises user group verification information of the first terminal  (Chiba ¶0090 SGW F-TEID may be identification information for user data or may be identification information for control information), and wherein the system further comprises a user group management network element; 
wherein the session management network element is further configured to send, to the user group management network element, the user group verification information (Chiba ¶0064 see HSS_A 50 is connected to the MME_A 40, the AAA_A 55, and the SCEF_A 46, and is a managing node configured to manage subscriber information. The subscriber information of the HSS_A 50 is referred to during MME_A 40 access control Fig 17, 18, 19, 20);, and wherein the user group management network element is configured to:
receive, from the session management network element, the user group verification information (Chiba ¶0095 see Access Restriction is registration information for access restriction. An eNB Address is an IP address of the eNB_A 45. An MMEUE S1AP ID is information to identify the UE_A 10 in the MME_A 40. An eNB UE S1AP ID is identification information to identify the UE_A 10 in the eNB_A 45 Fig 17, 18, 19, 20).;
determine, based on the user group verification information, that the first terminal is an authorized user of the user group (Chiba ¶0095 see The Access Restriction is registration information for access restriction. An eNB Address is an IP address of the eNB_A 45. An MMEUE S1AP ID is information to identify the UE_A 10 in the MME_A 40); and 
send, to the session management network element, indication information indicating that the first terminal is the authorized user (¶0096 see The APN in Use may be a Data Network Identifier. This APN may include identification information about the network and identification information about a default operator. In addition, the APN in Use may be information to identify a DN with which a PDU session is established), and 
wherein the session management network element is further configured to receive, from the user group management network element, indication information (Chiba ¶0096 see the APN in Use may be information to identify a DN with which a PDU session is established).  

Regarding claim 14. Chiba teaches a session management network element comprising (¶0007 see  optimization of session management for the mobile communication service between a terminal apparatus and a network apparatus): 
at a memory configured to store program instructions (¶0116 see memory); and 
a processor coupled to the memory, wherein the program instructions cause the processor to be configured (0559 see processor) to:
receive, from a mobility management network element, a first message requesting to establish a user group session for a first terminal, wherein the first message comprises a first identifier of the first terminal and a second identifier of a user group (¶0042 the apparatuses in the access network, and/or apparatuses in the core network_A 90) may manage the PDU session by making one or more pieces of identification information correspond to the PDU session. These pieces of identification information may include at least one of the Access Point Name (APN), the Traffic Flow Template (TFT), the session type, the application identification information, the PDN_A 5 identification information, the Network Slice Instance (NSI) identification information, and the access network identification information, or may further includes other kinds of information. In addition, in a case where multiple PDU sessions are established, the pieces of identification information made to correspond to the PDU sessions may have identical contents to each other or may have different contents from each other); 
generate, based on the second identifier, a policy for the first terminal (Chiba ¶0181 see which of the accesses is to be used for the transmission and/or reception of each flow may be determined based on the routing rule. Note that the routing rule may be determined based on an operator policy and/or a UE policy);; and 
send, to a user plane network element, a second message comprising the policy to establish a first session for the first terminal (¶0296 see  eNB_A 45 receives the PDU session establishment accept message, and transmits, to UE_A 10, an RRC message (which may be, for example, an RRC Connection Reconfiguration message, an RRC Connection Setup message, an RRC Direct Transfer message, or the like), and/or a PDU session establishment accept message (S2216). Note that the PDU session establishment accept message may be transmitted and/or received by being incorporated in an RRC message).  
Chiba teaches policies for delivering content however does not explicitly teach routing forwarding policy 
Duncan however in the same field of computer networking teaches routing forwarding policy (¶0032 see Realms may require detailed per-flow forwarding policy. In realms which are smaller in scale it is both possible and attractive not to give edge forwarders pre-loaded complete forwarding information for all the situations they may be required to deal with, and instead to have them ask for that information as needed and cache it. Rather than drop packets while they are retrieving this information, edge forwarders may forward them to the default forwarder. The default forwarder is more sophisticated than a core forwarder, in that it must take policy information into account when deciding how to forward)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the policies of Chiba and the teachings of routing forwarding policy of Duncan to combine the teachings such that Chiba utilizes the forwarding policy as taught by Duncan. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so allow for the usage of the default forwarder to take into account policy information when forwarding data.

Regarding claim 15. The already combined references teach the session management network element of claim 14, wherein the first message is a protocol data unit (PDU) session establishment request message (Chiba ¶0039 see PDU session is a connectivity to be established between the UE_A 10 and the PDN_A 5 for the purpose of providing a PDU connection service which includes the transmission and/or reception of user data between the UE_A 10 and the PDN_A 5).  

Regarding claim 16. The already combined references teach the session management network element of claim 14, wherein the program instructions, further cause the processor to be configured to: 
obtain, based on the second identifier, a second session corresponding to a second terminal, wherein the second terminal is a group member of the user group; and further generate the routing forwarding policy indicating sending, to the second terminal using the second session, data of the first terminal received from the first session (Chiba: ¶0170 see the group of data units formed by separating a single data flow into paths or PDU sessions may continue to be managed as a single data flow. In this case, each data unit in the single data flow may be transmitted and/or received by use of either a path/PDU session through a first access or a path/PDU session through a second access. ¶0041 The PDU session which is to be established between the UE_A 10 and the PGW_A 30 via the apparatus(es) in the access network and the SGW_A 35 is defined as a first PDU session, whereas the PDU session which is to be established between the UE_A 10 and the SCEF_A 46 via the apparatus(es) in the access network and the MME_A 40 is defined as a second PDU session ¶0012 Access Traffic Splitting function using a first PDU session and a second PDU session, wherein the first information is information indicating that start of the Access Traffic Splitting function using multiple PDU sessions is permitted).  

Regarding claim 20. The already combined references teach the session management network element of claim 14, wherein the first message further comprises user group verification information of the first terminal (Chiba ¶0090 SGW F-TEID may be identification information for user data or may be identification information for control information), and wherein the program instructions further cause the processor to be configured to: 
send the user group verification information to a user group management network element (Chiba ¶0064 see HSS_A 50 is connected to the MME_A 40, the AAA_A 55, and the SCEF_A 46, and is a managing node configured to manage subscriber information. The subscriber information of the HSS_A 50 is referred to during MME_A 40 access control Fig 17, 18, 19, 20); and 
receive, from the user group management network element, indication information indicating that the first terminal is an authorized user of the user group (Chiba ¶0095 see Access Restriction is registration information for access restriction. An eNB Address is an IP address of the eNB_A 45. An MMEUE S1AP ID is information to identify the UE_A 10 in the MME_A 40. An eNB UE S1AP ID is identification information to identify the UE_A 10 in the eNB_A 45 Fig 17, 18, 19, 20).



Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449